MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision:    2020 ME 121
Docket:      Wal-20-36
Submitted
  On Briefs: September 29, 2020
Decided:     October 15, 2020

Panel:        MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                             IN RE CHILDREN OF LORETTA M.


PER CURIAM

         [¶1] Loretta M. appeals from a judgment entered by the District Court

(Belfast, Davis, J.) terminating her parental rights to three of her children

pursuant to 22 M.R.S. § 4055(1)(A)(1)(a), (B)(2)(a), (b)(i)-(iv) (2020).1

Contrary to the mother’s contention, on this record the court did not clearly err

in finding at least one ground of parental unfitness by clear and convincing

evidence, nor did the court abuse its discretion in concluding that termination

was in the children’s best interests. See In re Children of Jason C., 2020 ME 86,

¶¶ 7, 10, --- A.3d ---.

         [¶2] Although we affirm the judgment, we note that in its termination

order the court, in addition to making express factual findings pursuant to

M.R. Civ. P. 52(a), discussed the evidence at length rather than making actual



  1   The judgment also terminated the father’s parental rights; he has not appealed.
2

findings regarding other facts. The court prefaced many parts of that discussion

with the phrases “[a]ccording to [the witness] . . .”; “[t]he court heard testimony

from [the witness concerning] . . .”; “[the witness] testified that . . .”; “[the

witness] reported . . .”; and the like. We recently held, and we now reemphasize,

that such references to the evidence are not “express factual findings” that may

support a trial court’s judgment because “[a]lthough the court described the

testimony of the . . . witnesses at length, it did not state what testimony it

believed or what findings it made on the basis of that testimony.” Klein v. Klein,

2019 ME 85, ¶ 7, 208 A.3d 802.

        [¶3] That said, in this case the express findings that the court did make

were sufficient to support its determination to terminate the mother’s parental

rights.

        The entry is:

                           Judgment affirmed.



Sean Ociepka, Esq., Ociepka & Burnett, P.A., Belfast, for appellant mother

Aaron M. Frey, Attorney General, and Meghan Szylvian, Asst. Atty. Gen., Office
of the Attorney General, Augusta, for appellee Department of Health and Human
Services


Belfast District Court docket number PC-2016-3
For Clerk Reference Only